1/16/2015                                                                             TDCJ Offender Details                -1:>~      1d      S __. ~ /
         TE;XAS. DEPA.RTMENT OF, CRIMINAL JUSTIQE:                                                    fEJ     TDCJ Home     -         New Offender Search




   Offender Information Details
  I Retum to SearcB list I

   SID Number:                                                                   02827882

   TDCJ Number:                                                                  01950641

   Name:                                                                         SAVAGE,RAY CHARLES

   Race:                                                                         B
   Gender:                                                                        M

   DOB:                                                                           1962-03-01

   Maximum Sentence Date:                                                        2016-03-04

   Current Facility:                                                              HUTCHINS

   Projected Release Date:                                                        2016-03-04

   Parole Eligibility Date:                                                      2016-03-04

   Offender Visitation Eligible:                                                 YES

   Information provided is updated once daily during weekdays and multiple times
   perday                ·
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHE[)ULED RELEASE:

   Scheduled Release Date:                                                    Offender is not scheduled for release at
                                                                              this time.

   Scheduled Release Type:                                                    Will be determined when release date is
                                                                              scheduled.

   Scheduled Release                                                          Will be determined when release date is
   Location:                                                                  scheduled.



   Offense History:
       Offense                                                             Sentence           C   t  Case                Sentence (YY-
                                         Offense                                               oun y No.
            Date                                                             Da t e                                         MM-DD)

                        I              BURG BLDG                       I    1999-02-11        I   DELTA   I   6227   I      5-00-00

http://offender.tdcj .state. tx. us/Offender Search/offender Detai I.acti o~?si d= 02827882                                                                 1/2
1/16/2015                                                                         TDCJ Offender Details
      1993-12-18

                           MAN DEL CONT SUBS PG1
      2014-01-03                                                        2014-08-21         HUNT           29885   2-00-00
                                  U1G DFZ




  I Return to Search list I

   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.                    ·


                                                   New Offender Search                    TDCJ Home Page




http://offender .tdcj .state.tx.us/OffenderSearch/offenderD,~tai l.acti on?sid=02827882                                     2/2